PER CURIAM.
This case was before this court at the December term in 1910, upon an appeal from a judgment which was entered in favor of the plaintiff. 126 N. Y. Stipp. 615. The opinion of the court reversing the judgment was written by Mr. Justice Brady. That opinion made it clear that, upon the settlement which took place between, the plaintiff and the makers of the notes, the defendant was discharged from liability. Upon the proof presented, and upon having its attention called to the opinion referred to above, the court below should have granted the motion to dismiss the complaint.
Judgment reversed, and complaint dismissed, with costs to the appellant in this court and in the court below.